Citation Nr: 1755271	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-34 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for residuals of birdshot wounds of the right forearm and hand with retained foreign bodies.  

2.  Entitlement to a compensable rating for residuals of birdshot wounds of the left forearm and hand with retained foreign bodies.  


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January to May 1970.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference in February 2014. 

A January 2016 rating decision granted service connection for tinnitus which was assigned an initial evaluation of 10 percent and granted service connection for hearing loss which was assigned an initial noncompensable disability rating.  

As clarified in a 2015 Board remand, in an October 2014 letter the attorney filed a motion for revision of rating decisions in October 1976 and July 1986 alleging clear and unmistakable error (CUE) in not assigning compensable disability ratings for birdshot wounds of the forearms and hands.  As those matters had not been initially adjudicated by the RO, as required, they were referred to the RO for initial consideration.  The RO has still not adjudicated the motions for revision of the October 1976 and July 1986 rating decisions.  Accordingly, these matters are again referred to the RO for initial consideration.  38 C.F.R. § 19.9(b).

Subsequently, an October 2016 rating decision granted service connection for tinnitus and hearing loss.  

Following the 2015 Board remand and an August 2016 Supplemental Statement of the Case (SSOC), the Veteran's attorney requested a videoconference hearing in an August 2016 letter, as "requested in the Formal Appeal."  By letter in September 2016 the attorney was informed that the RO had certified the case to the Board but that if a videoconference had been requested the Board would not be able to act on the appeal until the hearing was held.  By letter in February 2017 the Veteran and his attorney were notified that the case had been returned to the Board and they had 90 days within which to submit additional argument and evidence.

As to the request for a second videoconference, it must be noted that the attorney's letter specifically cited to the Formal Appeal as the reason for holding a hearing.  However, it was in response to this initial request that the Board held a videoconference in February 2014.  Moreover, a Veteran is permitted a second Board hearing on a single appellate issue in several circumstances.  For example, a replacement hearing may be conducted if a hearing had not been fully recorded or where transcripts of a hearing are lost or destroyed and the recording is no longer available, or if after a hearing before one Board member, a different Board member is assigned to decide an appeal; or following a remand by the United States Court of Appeals for Veterans Claims (Court).  See 38 C.F.R. § 20.717; Arneson v. Shinseki, 24 Vet. App. 379, 385-86 (2011); and Cook v. Snyder, No. 15-0873, slip op. at 18 (U.S. Vet. App. Jan. 31, 2017) (holding that "[t]he Court is not adopting the veteran's reading of the statute, that he is entitled to a Board hearing at any time on any issue for any reason, []; instead, we hold that a claimant who received a personal hearing at one stage of appellate proceedings before the Board is not barred from requesting and receiving a Board hearing during a separate stage of appellate proceedings before the Board, namely, following a remand from this Court.").  But see Cook v. Shulkin, No. 15-0873 (Vet. App. July 17, 2017) (granting VA's motion to stay the precedential effect of the Cook decision).  

In these circumstances, the Board finds no compelling reason to afford the Veteran a second Board hearing.  

In September 2017 the Veteran's attorney waived initial RO consideration of any additionally submitted or obtained evidence.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran sustained a shotgun blast with birdshot to both forearms and hands which did not affect his bones, muscles, nerves or vascular system and required no more than simple cleaning of the wounds but he has retained birdshot in each forearm and each hand.  

2.  Many of the Veteran's more recently related symptoms of impairment are due to the postservice development of nonservice-connected right trigger thumb, arthritis of each thumb, and bilateral carpal tunnel syndrome.  

3.  The residuals of birdshot wounds of the right forearm and hand with retained foreign bodies more nearly approximate a moderate injury of Muscle Group 7 or Muscle Group 9 of the Veteran dominant right forearm and hand.  

4.  The residuals of birdshot wounds of the left forearm and hand with retained foreign bodies more nearly approximate a moderate injury of Muscle Group 7 or Muscle Group 9 of the Veteran nondominant left forearm and hand.  


CONCLUSIONS OF LAW

1.  The criteria for no more than a 10 percent rating for residuals of birdshot wounds of the right forearm and hand with retained foreign bodies are met.  38 U.S.C. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.21, 4.27, 4.55, 4.73, Diagnostic Codes 5307 and 5309 (2017).  

2.  The criteria for no more than a 10 percent rating for residuals of birdshot wounds of the left forearm and hand with retained foreign bodies are met.  38 U.S.C. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.21, 4.27, 4.55, 4.73, Diagnostic Codes 5307 and 5309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters in January and February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the appropriate steps were taken to locate the Veteran's service treatment records (STRs) as to his January 1970 treatment at an emergency room.  In November 2015 he was asked to provide information and submit any additional evidence from postservice clinical sources, including treatment by D.S, D.O, whose May 2009 operative report is on file.  Reports of November 2015 private X-rays of both forearms and both hands have been received.  Additional up-to-date VA outpatient treatment (VAOPT) records have been obtained.  Also, he was provided with comprehensive VA evaluations as to his service-connected disabilities and the examiner appropriately responded to the queries posed in the 2015 remand.  And all this was in compliance with the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified in support of his claims at a 2014 videoconference before the undersigned.  

In June 2017 the Veteran's attorney was provided a copy of the June 2016 VA examination conducted pursuant to the 2015 Board remand.  

Although the Veteran's attorney challenged the adequacy of the 2011 VA examination on the basis that the records were not available for review, there has been no challenge as to the adequacy of the post remand VA evaluation.  The attorney had argued that the RO had "tainted" the examination by citing in the examination request to DC 5200, rather than to Diagnostic Codes for rating muscle injuries.  However, this overlooks the fact that the disabilities have been rated, via a built-up Diagnostic Code, under Diagnostic Code 5309 for injuries of muscles of the hand and the 2016 examination addressed muscle injury.  It was alleged that the 2011 VA examiner focused on range of motion and arthritis, rather than on potential injury to muscles.  However, such allegations are, at best, speculative and particularly so because range of motion is one means of determining the severity of any muscle injury and the matter of possible arthritis is of concern for any injury near a joint.  Moreover, the attorney's arguments as to any putative inadequacy of the 2011 examination are, as indicated, no more than speculative and while prior records were not available for review by that examiner, the Court has never held that such a review of all records is required in every case.  Moreover, the attorney has not alleged how the absence of any such record review adversely affected the examiner findings, other than that the examination in 2011 reportedly indicated that the Veteran was reportedly injured by "BBs."  However, X-rays at that time also found that retained metallic foreign bodies were consistent with "shrapnel" and there is no evidence that the Veteran was ever injured by shrapnel.  In sum, while there are divergences in some of the descriptive verbiage it must be noted that, contrary to the attorney's suggestion, the final diagnosis included "birdshot wounds" of the hands and forearms with retained metallic foreign bodies.  Moreover, the examination found a lack of scarring indicating only superficially penetrating wounds, with the Veteran's complaints of pain being accounted for by recently developed arthritis which was unrelated to the would but caused by the aging process.  

The Veteran's attorney now also challenges the recent VA July 2016 examination.  It was argued that while the 2015 Board remand asked that an examination be done by an orthopedist or internist if possible, there was no indication that the RO attempted to do so; rather, the examination was done by a nurse practitioner.  This was objected to because the nonspecialist allegedly failed to comply with the Board request for a detailed analysis of the injury; failed to identify the muscle groups affected, as requested; rendered a conclusionary opinion that the Veteran did not have any effects of lead toxicity from residual retained birdshot; and did not address the cardinal signs and symptoms of muscle disability.  Also it was argued the issue of the Veteran's pain was confused by the examiner's insistence that he has arthritis in areas other than where the "shrapnel" is located, focusing solely on the Veteran's hands, e.g., arthritis in both thumbs which are sites uninjured by birdshot, and wrongly concluded that complaints of pain in other areas, i.e., the forearms and other areas of the hand and forearm are due to birdshot.  It is argued that the VA examiner's statement that sensory changes in the Veteran's hand are due to carpal tunnel syndrome which is unrelated to the initial injury, ignores the multiple retained foreign bodies in the forearms, and that the examiner failed to offer any explanation for complaints of pain in areas not affected by birdshot.  

In this regard, "VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  "Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's [or examiner's] qualifications."  Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  The presumption of competence may be rebutted by clear evidence of incompetence.  Parks, 716 F.3d at 585 (citing Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004), and Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001)).  Where a claimant challenges the qualifications of an expert, the Board is required to address that issue and provide an adequate statement of reasons or bases to support its decision.  See 38 U.S.C. § 7104(d)(1); Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding that the Board must address issues raised by the appellant or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Allday v. Brown, 7 Vet. App. 517, 527 (1995); see also Parks, 716 F.3d at 585 ("Given that one part of the presumption of regularity is that the person selected by . . . VA is qualified by training, education, or experience in the particular field, the presumption can be overcome by showing the lack of those presumed qualifications"). 

Here, the Veteran's attorney's attempt to rebut the presumption of competency by virtue of arguments which the Board finds to be, at best, vague or speculative in nature.  The examiner evaluated the Veteran's musculoskeletal system, including the bones and muscle, and specifically found that there was no evidence of any bony injury and specifically identified which muscle groups were affected and to what extent.  Indeed, the examiner went far beyond this and conducted a peripheral nerve examination and even examined the skin for signs of scarring which would be implicated in any gunshot wound.  Read fairly, the 2016 examiner found that at least most, if not all, of the Veteran's complaints of pain were due to nonservice-connected arthritis of the Veteran thumbs and nonservice-connected carpal tunnel syndrome (CTS) of both wrists.  Carpal tunnel syndrome is a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.  Wilson v. Brown, 7 Vet. App. 542, 544 (1995).  

To the extent that the attorney indicates that VA clinicians reported that the Veteran's injuries were from BBs, rather than from birdshot from a shotgun blast, which might diminish the severity of the injuries, the references to "BBs" have been essentially interchangeable with references to "pellets."  In fact, some X-ray studies found that metallic foreign bodies were consistent with "shrapnel."  In sum, despite the varying terminology used by different clinicians, the Veteran's history of having been injured from a shotgun blast has never been confused with any injury from a "BB" gun or from actual shrapnel such as might be sustained from a grenade or artillery explosion.  

In sum, the presumption of competence in this case is not rebutted by clear evidence.  Moreover, a medical opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)); see also Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  Such is the case here.  

There has been no allegation that there is any deficiency with respect to any VA notice, or as to the conduct of the Veteran's videoconference.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.  

Background

The STRs show that a January 26, 1970, clinical record from an emergency room at the "USAH Fort Polk" in Louisiana reflects a notation of "? Object in (R) [right] hand."  It further shows that there were "F.B [foreign bodies] both hand & forearms (from BB gun) Left in place." 

A general medical examination in April 1970 was negative and there were no relevant complaints in an adjunct medical history questionnaire.  

On VA examination in September 1976 the Veteran's claim file was reviewed.  It was noted that during service in January 1970 he was treated after being shot.  A "BB" had been left in place.  The Veteran reported that he had been shot only in the left hand and forearm, and abdomen.  Because he had been wearing heavy clothing there was no penetration as to the abdominal wound.  One pellet from the distal phalanx of the left ring (4th) finger had worked itself out.  He complained of having a pellet in the dorsum of the left hand.  He complained of sharp pain from the antecubital space into the left thumb on occasions which was "lightning-like."  He was right handed.  

On physical examination the Veteran had no significant abnormality of the skin and had no discernible scars.  There was a small foreign body palpable on the dorsal aspect distal to the 2nd metacarpophalangeal joint.  No other foreign bodies were palpable.  He had range of motion of both elbows and both wrists, and all fingers.  There was no deformity and no atrophy.  The diagnosis was residuals of birdshot, of both forearms and hands with retained foreign bodies.  

In February 1986 the Veteran claimed an increased rating because of concerns of lead poisoning.  In a letter dated March 22, 1986 he wrote that he had not completed an authorization form for release of postservice treatment records because he had not been treated, but had recently been refused VA treatment because, from time to time, he still experienced pain at his injury sites and the pain seemed to be lasting longer, even though it was still not debilitating when it occurred.  However, the day might come when it did cause some disability.  He was concerned about possible lead poisoning and desired treatment for this.  

On VA examination in April 1986 it was noted that X-rays at the time of the 1976 examination of the arms and hands had revealed widely separated metallic foreign bodies distributed throughout both forearms and both hands.  Presently the Veteran complained of a small, palpable metallic foreign body over the dorsum of his left hand.  Mainly, he was concerned about lead poisoning because of what he read in the news.  He reported that the birdshot pellets had been made of lead.  

On physical examination no scars could be seen on the Veteran's hands and forearms.  A minute pellet could be palpated over the dorsum of the left hand, which produced some pain to touch.  Because of the Veteran's concern of lead poisoning, even though the examiner did not believe that the Veteran had lead poisoning, laboratory studies were ordered.  The assessment was subjective residuals of a birdshot wound of both forearms and hands.  

Of record is an April 29, 1986 letter from the April 1986 VA examining physician to the Veteran stating that blood work had been done due to the Veteran's concern about lead poisoning.  If any abnormal findings were detected the Veteran would be notified promptly.   

Nothing in the record shows that the Veteran was notified of any abnormality of his 1986 blood study.  

A private clinical operative report of May 2009 from D. S., D. O., reflects that the Veteran had a release of "right trigger thumb."  

A November 18, 2010 VAOPT record shows that a medical clerk spoke with the Veteran by phone and informed him that he was eligible only for care of his service-connected disability and was not eligible to have a Primary Care Provider.  He was advised for file a claim for increase.  If he received a 10 percent rating he would be eligible to be seen for medical care. 

On November 26, 2010, the Veteran's claim for an increased rating for his birdshot wounds of the hands and forearms was received.  

On VA examination on January 24, 2011 the Veteran's claim file was reviewed, although there were no STRs.  It was assumed that the 1986 lab work for possible lead poisoning was negative because it was never reported to the Veteran otherwise.  It was noted that the Veteran had not sought treatment for his birdshot wounds since his military service.  

It was reported that the Veteran stated he was shot with "a BB gun" during service in 1970 for which he was treated by medics who cleaned up the blood but there were no lacerations and no sutures were needed.  It was all superficial and he went back to full duty.  He now reported having pain that began several years ago, particularly in the left hand and his forearms, and occasionally the right hand.  He pointed to his fingers as areas he believed had retained foreign bodies and where the pain was concentrated.  He described this as an aching sensation, being 7/10 at one of its heights but generally was at 2/10 to 3/10.  Motrin would decrease the pain.  He reported that he could not golf for shovel snow, rake or mow the lawn, as this cause pain which was 9/10.  He reported having weakness and a lack of endurance.  He had retired in 2003 as a roll mill at a steel mill but not because of his wound and, thus, the wounds had not affected his occupation.  Also, the wounds did not now affect his activities of daily living.  He did not use an assistive device.  His hands did not give out or lock up, and so were not unstable.  He denied having any flare-ups of pain, and he had not been incapacitated.  He had never been prescribed bedrest, been hospitalized or had any surgery.  He denied having any issues with driving and he was not restricted as to how much he could lift.  

On physical examination, it was again noted that the Veteran was right handed.  He had not pain on deep palpation of the forearms and there was no scar tissue or lacerations.  There was no pain on deep palpation of the joints, including the proximal interphalangeal (PIP), distal interphalangeal (DIP), and metacarpophalangeal (MCP) joints.  There was no swelling of the joints.  Skin color and temperature were normal, and there was no erythema.  Pain in his hands was 3/10 and, so, all initial movement would cause pain.  There was no resting pain of the forearms.  Handgrip strength was 5/5 with slight increase of pain.  Flexion of the elbows was from 0 to 145 degrees, bilaterally, without pain and he was able to hold against resistance without pain.  Forearm supination was 0 to 85 degrees, bilaterally, without pain.  Pronation was 0 to 80 degrees, bilaterally, without pain.  Ulnar deviation of the wrists was from 0 to 45 degrees, bilaterally, without pain and radial deviation was from 0 to 20 degrees, bilaterally, without pain.  Wrist dorsiflexion was 0 to 709 degrees and palmar flexion was 0 to 80 degrees, bilaterally, without pain.  He could proximate the thumb to all fingers and hold against resistance with a slight increase of pain.  Pushing and pulling was 5.5.  Paper test was negative, bilaterally.  He could point to one area between the 4th and 5th dingers of the left hand where he believe a "BB" remained but the examiner was not sure if there was a foreign body, as opposed to merely sensing a tendon.  Repetitive range of motion caused a slight increase in pain but did not demonstrate weakness, fatigue, lack of endurance or incoordination. 

X-rays of both hand revealed no fractures, dislocation, or destructive lesions but degenerative joint space narrowing and spurring were seen in the bilateral 1st MCP joints.  Within the superficial soft tissues of the right hand were 4 metallic foreign bodies and a 5th was lateral to the distal ulna.  On the left were 3 metallic foreign bodies in the superficial dorsal soft tissues.  The bones of the hands were mineralized normally.  The impression was foreign bodies consistent with shrapnel, and degenerative changes of both hands.  

X-rays of the forearms revealed no fractures, dislocation, or destructive lesions.  There was one metallic foreign body in the superficial dorsal soft tissue of the distal right forearm.  There were approximately 4 metallic foreign bodies in the superficial dorsal soft tissues of the left forearm and there was one at the level of the left 5th carpometacarpal joint.  Bone mineralization was normal.  The impression was foreign bodies consistent with shrapnel.  

The diagnoses after the examination were birdshot wounds of both forearms and hands with retained foreign bodies; and arthritis of the 1st MCP joints, of both hands.  The examiner stated that the Veteran had been seen by a primary care physician who had felt that, without X-ray documentation, the Veteran's arthritis of the hand.  Current X-rays documented arthritis of the hands.  The examiner stated that arthritis of the hands appeared to be an expected process of aging and not due to shrapnel or "BBs'" retained in the soft tissues that had not affected bony structures.  Thus, the arthritis shown today by X-rays would not be the result of or caused by the "BB gun" retained metal bodies but the arthritis would account for the Veteran's complaints of pain.  

An October 27, 2011 VAOPT record shows that the Veteran had a history of gunshot wounds (GSWs) of both upper extremities from a shotgun.  He complained of diffuse weakness, loss of muscle mass, and a tingling sensation thereafter.  He also admitted to feeling easily fatigued "since years ago."  He was concerned about lead poisoning.  Electrodiagnostic testing found no evidence of peripheral neuropathy of the Veteran's upper extremities.  

An October 2011 VA report of a blood study shows that the Veteran's level of lead was within normal limits being " 2 ug/dl" with the normal reference range being 0 to 40 ug/dl.  

A November 2011 "Plastic Surgery Consult" shows that the Veteran underwent a complete physical examination and the assessment was that he had some thumb "CMC" joint arthritis but there was no evidence of peripheral neuropathy, and his lead levels were within normal limits or actually quite low.  It was felt that even though X-rays revealed pieces of "shrapnel" he did not have lead poisoning.  A December 2011 VAOPT record shows that the Veteran was issued splints and "night thumb soft spicas."  

A January 2012 VAOPT shows that the Veteran had developed intermittent pain in his hands years after his 1970 injury and he had had a trigger finger release on his right thumb 2 years ago.  It was reported that the concerns of peripheral neuropathy due to lead poisoning did not follow the Veteran's symptoms because typically lead poisoning induced neuropathy involving the motor fibers more than the sensory fibers (which was not the case here) and was associated with encephalopathy and serum lead levels of greater than 70.  In May 2012 it was noted that he had responded well to an injection of cortisone into his left CMC joint, given because of arthritis.  

A February 2013 VAOPT record bears a description of "Plastic Surgery Attending Note" and indicates that the Veteran had "bilateral CMC arthritis" [affecting the thumbs] which was more symptomatic on the left.  He had had a prior injection in the left "CMC" and then the "A1 pulley of the right thumb" was injected.  The injections had not provided much relief from pain but capsaicin cream on his thumb had helped.  After a discussion, the Veteran rejected proposed surgery because it would involve a significant recovery time.  

At the 2014 videoconference the Veteran testified that he was shot when he was at a skeet range with a shotgun and ended up having multiple retained foreign bodies which are shotgun pellets and not "BBs."  He had been taken to the hospital at Ft. Polk and was treated but was not given antibiotics, antiseptics or medication for pain. (The Veteran did not state that he was actually hospitalized overnight.)  He was told that if he wanted to make an issue of the incident he would be recycled, which he did not want (and apparently for this reason he did not seek further in-service treatment).  He had had pain in the areas of the wounds ever since.

The Veteran testified that VA would not treat him in the postservice years and, so, he did not receive treatment for his wounds for many years after service.  In the last 3 or 4 years his pain had gotten worse.  He had retained foreign bodies not only in his forearms but also in his hands and now had weakness.  He had begun receiving VA treatment in 2011 or 2012 and had been told that the only effective treatment was surgery which would be painful and require a prolonged period of recuperation. 

The Veteran made reference to going to the Federal building in Pittsburgh in the 1970s, but it was not made clear when he first received any VA treatment.  Also he testified that "I went to Oakland and the other [italics added] facility ... in the latter part of `11, early `12."  He now had weakness and fatigue of his hands after repetitive use.

Report of X-ray studies in November 2015 by "UPMC - Presbyterian" of both of the Veteran's forearms and both hands are of record.  Cumulative these disclosed degenerative arthritis of multiple joints and multiple retained foreign bodies.  

A November 2014 VAOPT record shows that the Veteran's right trigger finger had resolved since an injection.   An April 2015 VAOPT record shows that the Veteran had tenderness to palpation at the CMC joint of the left hand and a positive grind.  Lidocaine was injected into that joint.  In July 2015 it was noted that in April 2015 carpometacarpal arthroplasty had been discussed but he elected to hold off on any surgery.  More recently he had had private left shoulder surgery, which appeared to be a distal clavicle resection, or subacromial decompression, and he reported that he had not gotten over therapy and recovery from that procedure. He reported that he had really no benefit from the April 2015 injection back.  He not interested in surgery at this time but he asked for nonsteroidal medication.  In September 2015 he had been controlling his pain symptomatically with oral nonsteroida1 pain medication.  He reported that his pain was intermittent with use of his left hand.  He still did not wish to have any surgical intervention.  

VAOPTs also show that in January 2016 it was noted that at the Veteran's last visit in September, he decided that he no longer wanted any cortisone injections.  He was reentry diagnosed with prostate cancer and stated that he had to have an MRI and at that time, he had x-rays of his bands and forearms, which showed shrapnel.  He was concerned because he was told that there was a risk of the shrapnel going into his arteries.  He stated that eventually the imaging had to be done at a different institution.   He had left CMC arthritis and currently was not interested in any cortisone injections or any surgery.  The reason he was followed up today was because of shrapnel in his bilateral upper extremities, which he was told could move at some point.  He was able to get his MRI imaging and had no trouble since then.  His X-rays were reviewed and revealed multiple pieces of shrapnel in his forearms as well as both hands.  He had no further plans for MRI imaging.  There was a discussion with the Veteran in which he was informed that removal of the shrapnel could cause injury to surrounding structures, and he decided to defer any further workup regarding this.  

A June 2016 VAOPT record shows that the Veteran was informed that even if there was an attempt to remove his shrapnel it was unlikely that all of it could be removed and that there was a high risk that more damage could be done looking for the shrapnel than leaving the shrapnel undisturbed, and he was told that since it has been there since the 1970s that it is unlikely to move unless he had an MRI imaging study done.  

An August 2016 letter to the Veteran informed him that since his recent VA study X-rays revealed that the retained metallic foreign bodies in his forearms were in the same place and had not moved in at least several years.  They were in the soft tissue around the forearms and in the hands, and they were not in the bones or joints.  

On VA examination in July 2016 the Veteran's electronic records were reviewed.  Historically, it was noted that he had been shot with birdshot in the hands and forearms with retained foreign bodies in the muscle during service.  X-rays in 1976 revealed widely separated foreign bodies throughout the forearms at the time.  His last radiologic examination in 2011 showed no arthritic changes, one foreign body in the soft tissues of the distal right forearm and 4 foreign bodies in the superficial soft tissue of the left forearm.  X-rays for this examination were consistent with that examination without migration of the foreign bodies.  The Veteran reported symptoms of low grade chronic "deep pain", aching in nature that occurs fairly constantly.  He rated the pain as 6/10 in nature, both in the medial forearms.  He reported no swelling and no known weakness in his forearms.  Occupationally, he worked in a steel mill until 2004 for 34 years.  He reported having worked "on the rolling mill" at Irvin works.  He reported he worked both as a laborer and as a "roller" that was a physically demanding job that required him to work with steel, including a great deal of use of his hands working with steel and brass.  He reported that for this job, he had to "pull wood" and he was slower than his coworkers and he attributed that to the residual pain in his forearms. 

In terms of current function the Veteran reported that he was retired.  His wounds in his arms had not affected his activities of daily living.  He reported he could do household tasks, mow the lawn, housekeeping without difficulty. He reports that "I can do just about anything."  In terms of other effects of his injury he reported that he has not been able to get an MRI of his prostate due to the shrapnel.  As a result, he had had to have more invasive procedures, more exposure to radiation as a result of the inability to do less invasive testing because of the residual fragments.  He reported he has been told by VA clinicians that removal of the fragments would be difficult due to location near arteries and veins and that it would be a painful recovery. 

A review of medical records disclosed that a Plastic hand note in January 2016 showed he was recently diagnosed with prostate cancer and stated that he had to have an MRI.  At that time, he had X-rays of his hands done and forearms, which showed shrapnel.  He was concerned because he was told that there was risk of the shrapnel "going into his artery."  He stated that eventually the imaging had to be done at a different institution.  

On examination of the Veteran's forearms, the current examiner noted that the Veteran was right handed.  He complained of flare-ups of his forearms.  The Veteran reported that he had intermittent pain in both forearms with burning sensation more on the left forearm than the right.  He reported that this occurred a few times a week, worst in the morning and improved over the day.  He did not report having any functional loss or functional impairment of the joint or extremity.  

As to range of motion of each elbow flexion (normal being 0 to 145) was form 0 to 145 degrees.  Extension (normal being 145 to 0) was 145 to 0 degrees.  Forearm supination (normal being 0 to 85) was 0 to 85 degrees, and forearm pronation (n being 0 to 80) was 0 to 80 degrees.  Repetitive motion testing was performed with both elbows without additional functional loss or range of motion.  There was no pain on motion, crepitus of either elbow, and not objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the right elbow.  But, there was mild tenderness of the left elbow, at the lateral epicondyle, not close to area of shrapnel, not secondary to shrapnel injury.  Based on information provided by the Veteran the examiner was unable to state whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or with flare-ups.  Strength was normal, at 5/5, at each elbow in flexion and extension and there was no muscle atrophy.  He did not have flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  He did not use assistive devices.  

The results of past X-ray studies were repeated.  It was specifically noted that all small fragments were in the soft tissue, did not involve bones or joints.  His condition did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, and sitting).  The Veteran had had lead levels checked on multiple occasions and all blood levels of lead were normal.  There had been no effect of lead on the Veteran systemically or locally from his injury.  His arthritic conditions were a result of his occupational history and age and not secondary to the birdshot injury in the muscle tissue/soft tissue of the forearms.  All fragments were not near any bone, joint or tendon.  

On examination of the Veteran's hands it was reported that his left hand was more painful than his right hand.  His left hand pain was at the base of the thumb, into the hand at the CMC joint.  He reported that the pain was off and on during the day, aching in nature, and rated as 8/10.  He reported that this happened sporadically with no set time for resolution.  His right hand pain was in the palmar aspect of the hand and at the base of the right thumb at the CMC joint.  He reported he had a trigger thumb that was treated and improved at the right thumb.  He reported his pain was rated 4/10, sporadic in nature, occurred most days, off and on.  As to numbness, he reported tingling in the tip of the first three fingers, not including the thumb, which felt like "pins and needles."  He reported that this occurred sporadically, a few days a week, lasted minutes at time.  As to weakness, he reported he had difficulty with weakness in both hands in terms of grasp, opening bottles.  He had to hold a coffee cup with two hands to prevent it from slipping.  He reported difficulty with some tasks such as removing lug nuts when he has to change the oil in his truck.  Functionally, he is retired, independent in dressing including fine motor tasks such as buttoning, zippering, holding pens, pencils.  Recreationally he was able to do household tasks independently, and even golf on occasions.  In terms of treatment, he had had injection therapy in the base of both thumbs, for pain and trigger thumb in the right hand which improved the hand function.  He reported he has used capsaicin cream, off and on.  He reported he was given braces but no longer wore them as they were not helpful but he used arthritic gloves on occasion.  

The Veteran reported having flare-ups a few times a month, dominantly in the left hand.  He reported that with flare-ups, the pain was significantly worse, rated as 9/10 in intensity, lasting a few hours at a time.  He reported no known precipitating factors.  As to functional loss or impairment he reported he could not open a tight jar or bottle top due to pain.  On physical examination ranges of motion of the fingers of both hands were all normal and painless, and there was no gap between the pad of the thumb and the fingers or between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was no additional functional loss or range of motion after repetitive use testing.  There was no evidence of pain on use of either hand.  On palpation there was tenderness along CMC joint of each hand, and as to the left hand along the 3rd metacarpal.  Based on information provided by the Veteran the examiner was unable to state whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or with flare-ups.  Hand grip strength was normal at 5/5 in each hand and there was no atrophy.  

The reports of past X-rays were repeated.  The examiner stated that the Veteran had hand arthritis but not in area where metallic fragments were located.  His arthritis was at the base of the thumbs, bilaterally.  This was where he has pain on palpation.  There was no birdshot near those areas on X-rays.  He also had pain at the 3rd MC joint on the left hand and there was no birdshot in that area either.  His pain and arthritic changes were not secondary to or a result of the birdshot because here is no injury or residual fragments in the areas of pain and arthritis.  

Further, the examiner stated that the birdshot in the Veteran's hands were in the superficial tissue and did not involve bone, tendon, nerve or joint.  His arthritis was in the bilateral bases of the thumbs at the CMC joints and in the fingers. This was anatomically not near areas of the residual birdshot.  The Veteran's hand arthritis was secondary to occupational stressors and aging.  He had had serial normal blood lead levels and did not have any effect of lead either systemically or locally. His arthritic conditions of his hands were secondary to his occupational stressors and aging.  

On examination for potential muscle injury, the Veteran had had injury, bilaterally, to Muscle Groups VII (7), the muscles of forearms, involving the flexors of the wrist, fingers and thumb; and Muscle Groups IX (9), the intrinsic muscles of hands, including muscles in the thenar and hypothenar eminences, lumbricales, dorsal and palmar interossei.  However, his injuries had not affected muscle substance or function, and there was no scarring of fascial defects or muscle herniation.  Strength was normal, at 5/5, in flexion and extension of both elbows and both wrists.  There was no muscle atrophy.  His muscle injuries did not impact his ability to work, such as resulting in inability to keep up with work requirements.   The examiner stated that the retained fragments in the soft tissue of both hands and forearms were slight in severity, bilaterally, in all areas affected.  All of the fragments were in the superficial soft tissue.  There is no bone, joint, or vascular, nerve or tendon involvement of the pellets in the hands or forearms.  

On examination for peripheral nerve involvement the Veteran reported that he had bilateral hand numbness as a result of residual shrapnel in both hands from birdshot in service in 1970.  He reported the onset of symptoms of numbness and tingling in both hands in the last few years.  As to numbness, he reported tingling in the tip of the first three fingers, not including the thumb, which felt like "pins and needles."  He reported that this occurred sporadically, a few days a week, lasting minutes at time.  As to weakness, he reported having difficulty with weakness in both hands in terms of grasping and opening bottles.  He reported he has to hold a coffee cup with two hands to prevent it from slipping.  He reported difficulty with some tasks such as removing lug nuts when he has to change the oil in his truck.  Functionally, he was independent in dressing including fine motor tasks such as buttoning, zippering, holding pens, pencils.  Recreationally he was able to do household tasks independently, and golf on occasions. 

The Veteran complained of pain, paresthesias and/or dysesthesias of both upper extremities.  On strength testing grip and pinch (thumb to index finger) were normal at 5/5, bilaterally.  Reflexes were normal, bilaterally, at the biceps, and brachioradialis.  Sensation was decreased, bilaterally, at the hands and fingers in the C6-8 nerve distribution.  There were no trophic changes.  As to tests of the median nerve, Phalen's sign was negative, bilaterally, but Tinel's sign was positive, bilaterally.  The only nerves affected were the median nerves, bilaterally, with each being mildly impaired.  

The examiner stated that the Veteran's distribution of sensory changes and exam findings was consistent with carpal tunnel syndrome which affected the thumb and first two fingers of both hands.  He did not have shrapnel in that distribution which would affect this nerve distribution and cause these symptoms.  It was noted that past EMG studies had been abnormal as to each upper extremity.  

The examiner concluded stating that the pellets were in the superficial soft tissue and did not affect bones, vascular components, joints or nerves.  The distribution of the pellets was not in an area of the hand that would cause any nerve distribution consistent with the Veteran's complaints and current examination findings.  The sensory changes and area of distribution of his hand numbness was consistent with a diagnosis of bilateral carpal tunnel syndrome (CTS).  CTS in this patient was not caused by, related to, or aggravated by the pellets in his hands.  Given his occupational history and age, the most likely (more than 50 percent probability) etiology of his CTS symptoms was that such were related to his hard, prolonged, laborious type of occupation and age.  The Veteran's lead levels measured on serial lab testing had been consistently normal.  There was no evidence that he had any affect from lead toxicity or injury either systemically or locally.  His CTS was a localized compressive neuropathy that would not be caused by any lead contamination or toxicity.  There is no evidence of any toxic lead effect.  

Of record is a report of VA electrodiagnostic testing in October 2017 of the Veteran's left ulnar and median nerves, as reported in numeric form.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate DCs which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Conversely, if [the applicable DC] does specifically contemplate the effects of medication, then Jones is inapplicable."  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  

38 C.F.R. § 4.20 provides for analogous rating "under a closely related disease or injury" and in determining whether disabilities are "closely related" the VA may consider the analogousness of (1) the "functions affected", (2) the "anatomical localization", and (3) the "symptomatology."

38 C.F.R. § 4.27 provides that when an unlisted disability is "encountered requiring rating by analogy, the diagnostic code number will be 'built-up' as follows: [t]he first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; that last 2 digits will be '99' for all unlisted conditions.  

Muscle Injury

The noncompensable ratings for the disabilities at issue have been assigned under a built-up Diagnostic Code, 5399, under Diagnostic Code 5309 for injury of the forearm muscles.  

Under 38 C.F.R. § 4.56(d) muscle injuries shall be classified as slight, moderate, moderately severe or severe. In determining the classification of the injury, the type of injury, history and complaints, and objective findings are considered.  The criteria for a slight injury, a moderate injury and for a moderately severe injury are set forth at 38 C.F.R. § 4.56(d)(1), 4.56(d)(2), and 4.56(d)(4).  

The word used to describe the overall severity of a service-connected disorder, e.g., "moderate", "severe" and "pronounced", are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The criteria in 38 C.F.R. § 4.56(d) (previously contained in 38 C.F.R. § 4.56(c) prior to revision thereof on July 3, 1997; see 62 Fed.Reg. 30235 (1997)) are merely factors to be considered with no specific fact or single criteria establishing entitlement to a particular rating.  Rather § 4.56(d) is essentially a totality-of-the-circumstances test, with no single factor is per se controlling in determining whether a muscle injury has caused slight, moderate, moderately-severe or severe disability.  So, for example, simple debridement does not in itself warrant a rating for moderately severe disability.  Robertson v. Brown, 5 Vet. App. 70 (1993) (addressing the criteria in § 4.56(c) prior to being contained in § 4.56(d)).  Similarly, the mere presence of retained metallic fragments does not per se warrant a rating for moderate muscle injury, particularly if the disability is otherwise asymptomatic.  Tropf v. Nicholson, No. 03-1923, slip op. at 6 - 9 (U.S. Vet. App. Apr. 4, 2006). 

Under § 4.56(d)(1), for slight disability of muscle, the type of injury is a simple wound of the muscle without debridement or infection.  Objective findings are minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, as well as no impairment of function or metallic fragments retained in muscle tissue.  Historically, the record should reflect inservice evidence of a superficial wound with brief treatment and return to duty as well as healing with good functional results.  No cardinal signs or symptoms of muscle disability should be shown (as defined in 38 C.F.R. § 4.56(c) and which are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  

Under § 4.56(d)(2), for moderate disability of muscles, the type of injury is frequently a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings are the presence of small or linear entrance and exit scars, indicating short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Historically, the record should reflect consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. 

Under § 4.56(d)(3) for moderately severe disability of muscles, the type of injury is frequently a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Objective findings are entrance and exit scars indicating damage or involvement of one or more muscle groups and palpable loss of deep fascia or muscle, and impaired strength and endurance.  Historically, there should be evidence of prolonged treatment and a record of consistent complaint of cardinal signs and symptom of muscle disability and, if present, evidence of inability to keep up with work requirements.  

Under § 4.56(d)(4) for severe disability of muscles, the type of injury is a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Objective findings are ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation showing loss of deep fascia or muscle substance, or soft flabby muscle in the wound area. Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicating severe impairment of function.  Additional signs are X-ray evidence of retained foreign bodies, adhesion of scar to bone, visible or measurable atrophy (including those not in the track of the missile (particularly if in the shoulder), induration or atrophy of an entire muscle.  Historically, there should be consistent complaints of the cardinal signs and symptoms of muscle disability which are worse than those of a moderately severe injury and, if present, evidence of an inability to keep up with work requirements. 

Under DC 5307, Muscle Group VII governs function of the wrist and fingers.  The muscles arising from internal condyle of the humerus: flexors of the carpus and long flexors of the fingers and thumb; pronator.  A slight injury of the dominant or nondominant side warrants a noncompensable evaluation.  When moderate to either the dominant or nondominant side a 10 percent rating is warranted.  When moderately severe a 30 percent rating is warranted for the dominant upper extremity and 20 percent if involving the nondominant upper extremity.  

Under DC 5308, Muscle Group VIII governs function of extension of the wrist, fingers, and thumb; abduction of the thumb.  Muscles arising mainly from the external condyle of the humerus: Extensors of carpus, singers, and thumb; supinator.  A slight injury of the dominant or nondominant side warrants a noncompensable evaluation.  When moderate to either the dominant or nondominant side a 10 percent rating is warranted.  When moderately severe to either the dominant or nondominant side a 20 percent rating is warranted.  

Under 38 C.F.R. § 4.73, DC 5309 provides that as to injury of Muscle Group 9, the forearm muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  The intrinsic muscles of the hand are: Thenar eminence; short flexor, opponens, abductor and adductor of the thumb; hypothenar eminence: short flexor, opponens and abductor of the little finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  A Note to DC 5309 provides that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Rating is to be made on the basis of limitation of motion, with a minimum rating of 10 percent.  


Musculoskeletal Impairment

Degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups or painful motion is warranted an evaluation of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 20 percent evaluation is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  

38 C.F.R. § 4.71a, DC 5215 provides that limitation of motion of a wrist, of the dominant or nondominant upper extremity warrant a maximum 10 percent rating if dorsiflexion is to less than 15 degrees; or if palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Plate 1 provides that normal dorsiflexion (extension) of a wrist is from 0 degrees to 70 degrees, and normal palmar flexion is from 0 degrees to 80 degrees.  Normal ulnar deviation of a wrist is from 0 degrees to 45 degrees, and normal radial deviation is from 0 degrees to 20 degrees.  

Neurologic Impairment

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730.  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115" as thin skin, absence of hair, dystrophic nails).  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.124a.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Peripheral Nerve Ratings of the Non-Dominant (Minor) Upper Extremity

Under 38 C.F.R. § 4.124a, DCs 8510 (paralysis), 8610 (neuritis), and 8710 (neuralgia) neurologic impairment of the upper radicular nerve group (5th and 6th cervical nerves) of the minor (non-dominant) upper extremity when incomplete and mild warrants a 20 percent rating; when moderate a 30 percent rating is warranted; when severe a 40 percent rating is warranted; and when complete with all shoulder and elbow movements lost or severely affected; with hand and wrist movements not affected, a 60 percent rating is warranted.  Neurologic impairment of the dominant extremity when mild warrants a 20 percent rating; when moderate a 40 percent rating is warranted; and when severe a 50 percent rating is warranted; and when complete with all shoulder and elbow movements lost or severely affected; with hand and wrist movements not affected, a 70 percent rating is warranted. 

Under 38 C.F.R. § 4.124a, DCs 8511 (paralysis), 8611 (neuritis), and 8711 (neuralgia) neurologic impairment of the middle radicular nerve group of the minor (non-dominant) upper extremity when incomplete and mild warrants a 20 percent rating; when moderate a 30 percent rating is warranted; when severe a 40 percent rating is warranted; and when complete with adduction, abduction and rotation of the arm, flexion of elbow, and extension of the wrist lost or severely affected, a 60 percent rating is warranted.  Neurologic impairment of the dominant extremity when mild warrants a 20 percent rating; when moderate a 40 percent rating is warranted; and when severe a 50 percent rating is warranted; and when complete with adduction, abduction and rotation of the arm, flexion of elbow, and extension of the wrist lost or severely affected, a 70 percent rating is warranted.   

Under 38 C.F.R. § 4.124a, DCs 8512 (paralysis), 8612 (neuritis), and 8712 (neuralgia) neurologic impairment of the lower radicular nerve group of the minor (non-dominant) upper extremity when incomplete and mild warrants a 20 percent rating; when moderate a 30 percent rating is warranted; when severe a 40 percent rating is warranted; and when complete with all intrinsic muscle of the hand, and some or all of flexors or the wrist and fingers paralyzed (substantial loss of use of the hand), a 60 percent rating is warranted.  Neurologic impairment of the dominant extremity when mild warrants a 20 percent rating; when moderate a 40 percent rating is warranted; and when severe a 50 percent rating is warranted; and when complete with all intrinsic muscle of the hand, and some or all of flexors or the wrist and fingers paralyzed (substantial loss of use of the hand), a 70 percent rating is warranted.  

Under 38 C.F.R. § 4.124a, DCs 8513 (paralysis), 8613 (neuritis), and 8713 (neuralgia) neurologic impairment of all radicular groups of the minor (non-dominant) upper extremity when incomplete and mild warrants a 20 percent rating; when moderate a 30 percent rating is warranted; when severe a 60 percent rating is warranted; and when complete an 80 percent rating is warranted.  Neurologic impairment of the dominant extremity when mild warrants a 20 percent rating; when moderate a 40 percent rating is warranted; and when severe a 70 percent rating is warranted; and when complete a 90 percent rating is warranted.  

Under 38 C.F.R. § 4.124a, DCs 8514 (paralysis), 8614 (neuritis), and 8714 (neuralgia) neurologic impairment of the musculospiral (radial) nerve of the minor (non-dominant) upper extremity when incomplete and mild warrants a 20 percent rating; when moderate a 20 percent rating is warranted; when severe a 40 percent rating is warranted; and when complete with drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity, a 60 percent rating is warranted.  Neurologic impairment of the dominant extremity when mild warrants a 20 percent rating; when moderate a 30 percent rating is warranted; and when severe a 50 percent rating is warranted; and when complete with drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity, a 70 percent rating is warranted.  

A note to DC 8514 provides that lesions involving only ''dissociation of extensor communis digitorum'' and ''paralysis below the extensor communis digitorum,'' will not exceed the moderate rating under DC 8514.  

Under 38 C.F.R. § 4.124a, DCs 8515 (paralysis), 8615 (neuritis), and 8715 (neuralgia) neurologic impairment of the median nerve of the minor (non-dominant) upper extremity when incomplete and mild warrants a 10 percent rating; when moderate a 20 percent rating is warranted; when severe a 40 percent rating is warranted; and when complete with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, a 60 percent rating is warranted.  Neurologic impairment of the dominant extremity when mild warrants a 10 percent rating; when moderate a 30 percent rating is warranted; and when severe a 50 percent rating is warranted; and when complete with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, a 70 percent rating is warranted.  

Under 38 C.F.R. § 4.124a, DCs 8516 (paralysis), 8616 (neuritis), and 8716 (neuralgia) neurologic impairment of the ulnar nerve of the minor (non-dominant) upper extremity when incomplete and mild warrants a 10 percent rating; when moderate a 20 percent rating is warranted; when severe a 30 percent rating is warranted; and when complete with ''griffin claw'' deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, a 50 percent rating is warranted.  Neurologic impairment of the dominant extremity when mild warrants a 10 percent rating; when moderate a 30 percent rating is warranted; and when severe a 40 percent rating is warranted; and when complete with ''griffin claw'' deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, a 60 percent rating is warranted.  

Under 38 C.F.R. § 4.124a, DCs 8517 (paralysis), 8617 (neuritis), and 8717 (neuralgia) neurologic impairment of the musculocutaneous nerve of the minor (non-dominant) upper extremity when incomplete and mild warrants a 0 (zero) percent rating; when moderate a 10 percent rating is warranted; when severe a 20 percent rating is warranted; and when complete with weakness but not loss of flexion of elbow and supination of forearm, a 20 percent rating is warranted.  Neurologic impairment of the dominant extremity when mild warrants a noncompensable rating is warranted; when moderate a 10 percent rating is warranted; and when severe a 20 percent rating is warranted; and when complete with weakness but not loss of flexion of elbow and supination of forearm, a 30 percent rating is warranted.  

Under 38 C.F.R. § 4.124a, DCs 8518 (paralysis), 8618 (neuritis), and 8718 (neuralgia) neurologic impairment of the circumflex nerve of the minor (non-dominant) upper extremity when incomplete and mild warrants a 0 (zero) percent rating; when moderate a 10 percent rating is warranted; when severe a 20 percent rating is warranted; and when complete with abduction of arm is impossible, outward rotation is weakened; muscles supplied are deltoid and teres minor, a 40 percent rating is warranted.  Neurologic impairment of the dominant extremity when mild warrants a noncompensable rating is warranted; when moderate a 10 percent rating is warranted; and when severe a 30 percent rating is warranted; and when complete with abduction of arm is impossible, outward rotation is weakened; muscles supplied are deltoid and teres minor, a 50 percent rating is warranted.  

Under 38 C.F.R. § 4.124a, DCs 8519 (paralysis), 8619 (neuritis), and 8719 (neuralgia) neurologic impairment of the long thoracic nerve of the minor (non-dominant) upper extremity when incomplete and mild warrants a 0 (zero) percent rating; when moderate a 10 percent rating is warranted; when severe a 20 percent rating is warranted; and when complete with an inability to raise arm above shoulder level, winged scapula deformity, a 20 percent rating is warranted.  Neurologic impairment of the dominant extremity when mild warrants a noncompensable rating; when moderate a 10 percent rating is warranted; and when severe a 20 percent rating is warranted; and when complete with an inability to raise arm above shoulder level, winged scapula deformity, a 30 percent rating is warranted.  

A note as to rating the long thoracic nerve provides that any rating for impairment of the long thoracic nerve is not to be combined with loss motion above shoulder level.  

An additional note provides that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  

Scars

Under 38 C.F.R. § 4.118 ratings are provided under Diagnostic Code 7800 for scars of the head, face or neck which are disfiguring.  Diagnostic Code 7801 provides for ratings for scar not of the head, face, or neck which are deep and nonlinear.  However, in this case as the Veteran's scars do not affect his head, face or neck and, also, are neither deep nor nonlinear, DCs 7800 and 7801 are not applicable.  Similarly, DC 7802 provides for a 10 percent rating for scar which are superficial and nonlinear if the affected area or areas are of 144 square inches (929 sq.cms.) or greater, but because here the total surface are of the affected fingers is not 144 square inches or greater DC 7802 is not applicable.  

Under DC 7804, as to scars which are unstable or painful, one or two scars warrant a 10 percent rating.  Three of four scars warrant a 20 percent rating.  Five or more scars warrant 30 percent rating.  

Notes to the criteria for rating scars provide that a superficial scar is one not associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Note 2 to DC 7804 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

DC 7805 provides that any disabling effects of scars not considered in a rating under DCs 7800 - 7804 are to be rated under an appropriate diagnostic code.  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

If the weight of the evidence supports a claim or is in relative equipoise, the appellant prevails; however, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


Analysis

Initially, the Board notes two concerns which the Veteran has had.  The first, at least chronologically, is that he has lead poisoning from his retained birdshot.  However, other than this sheer speculation there is virtually no support for the Veteran's fears in this regard.  Indeed, a VA clinicians have reported that he has no elevated levels of lead in his blood, and one clinician has specifically reported that any such lead poisoning would cause encephalopathy and there is, again, virtually no evidence, lay or clinical, that the Veteran has ever had encephalopathy.  Likewise, that clinician reported that any lead poisoning would cause peripheral neuropathy which affected both sensory and motor fibers, and in fact affect motor fibers more than sensory fibers.  In this case, the Veteran's complaints have been of pain or other sensory disturbance.  Also, while the Veteran's attorney has pointed to putative evidence of loss of muscle mass, this has been no more than the Veteran's own self-report and is unsupported by any clinical evidence and, in fact, repeated examinations have found no evidence of loss of muscle mass, such as muscle atrophy.  

The second concern, which the Veteran has more recently expressed, is that the retained metallic bodies could move, or migrate, to his vascular system and from there cause further damage.  However, it is neither shown nor contended that this has actually happened and VA disability compensation is payable only for actual present disability and not for potential future disability which may or may not ever occur.  Moreover, the Veteran has been reassured that inasmuch as the retained metallic bodies have not moved since his initial 1970 injury, they were unlikely to ever move, or migrate, unless he underwent an MRI because the magnetic forces of an MRI could cause this to occur and it was for this reason that he was advised not to ever have an MRI.  The Veteran reports that because of this he had to undergo more painful and invasive procedures for the evaluation of his nonservice-connected prostate cancer.  However, it is not alleged that his wounds or residuals, including retained metallic foreign bodies, have caused or aggravated his nonservice-connected prostate cancer.  With respect to invasive and painful procedures, the Veteran is apparently referring to needle biopsies of the prostate.  The need for a biopsy could arise from some blood study(ies), physical examination with palpation of the prostate, or by imaging studies, e.g., an MRI.  However, to actually determine if any abnormal growth was cancerous none of the foregoing studies (blood studies, palpation of the prostate or an MRI) could determine if an abnormal prostate growth was cancerous.  Rather, this could only be done by pathological analysis of tissue, which is commonly obtained by needle biopsy.  In other words, no medical information is offered indicating that the results of any MRI study could replace the findings which could be revealed by a needle biopsy of the prostate.  Thus, the Board cannot merely take the Veteran's self-report that were it not for his retained metallic foreign bodies he would not have had to undergo a needle biopsy of the prostate.  

The initial injuries were from a single shotgun blast of birdshot, and the Veteran's sole treatment consisted, by his own acknowledgement, of no more than cleaning some blood from his forearms and hands and the wounds did not require debridement, sutures or hospitalization.  The wounds penetrated the skin but did not affect any bones in his forearms or hands, did not affect any nerves in his forearms or hands, and did not affect the vascular system of his forearms or hands.  Moreover, the wounds did not cause any loss to muscle tissue or, in fact, any loss of fascia or skin.  Rather, repeated examinations have found virtually no scarring nor any adverse signs relative to scarring, e.g., depressed or adherent scarring, which would suggest loss of tissue of some kind.  

There is no competent evidence that the Veteran's arthritis in his hands is due to or a residual of the initial in-service injury or the retained metallic foreign bodies.  Rather, the medical opinion addressing this matter is that there was no such relationship and his arthritis is most likely due to the aging process and his postservice laborious occupation.  

As to the Veteran's neurologic complaint of pain, much of his more recently related complaints of pain are shown to be due to his nonservice-connected bilateral CTS.  As noted, this can be manifested by pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.  

On the other hand, there is evidence indicating that the Veteran has had pain ever since his initial injury.  He related such complaints in 1976 and again in 1986.  However, it must be noted that in 1986 he specifically reported that his pain was not disabling.  Also, prior to at least 1986 he had never sought any treatment for disabling signs or symptoms related to his injuries.  

The evidence is clear that in the intervening years the Veteran develop unrelated disabilities of both of his thumbs, i.e., arthritis and right trigger thumb, as well as bilateral CTS.  However, the Board is convinced that the findings of the recent 2016 VA examination indicate that the Veteran now has disabling symptoms from his initial injuries.  That examination found that his injuries impacted muscle groups 7, muscle of the forearms, and 9, muscles of the hands.  However, the injuries had not affected the actual muscle substance or function, and there was no scarring of fascial defects or muscle herniation and the retained metallic foreign bodies were not in the muscles but in the fascia, i.e., between the muscles and skin.  Also, strength was normal in all motions of the elbows and wrists and there was no muscle atrophy.  It was opined that his muscle injuries did not impact his ability to work.  

Nevertheless, the presence of the retained metallic foreign bodies near or next to the muscles of the forearms and hands could be expected to produce some symptomology.  In this regard, any such impairment is not shown to be more than, or to equate to no more than, slight impairment as to muscle group 7 and muscle group 9 of each upper extremity.  Such slight impairment would not warrant a compensable rating under DCs 5307 or 5309.  Although the Veteran's attorney has noted that DC 5309 provides for a minimum 10 percent rating, this is when there is an actual injury of a muscle, which is not shown in this case.  

The Board notes that the principles of combined ratings provides, at 38 C.F.R. § 4.55(e), provides that for muscle group injuries in the same anatomic region which do not act upon the same joint, the evaluation of the most severely injured muscle group will be increased by one level for rating of both injured muscle groups.  However, 38 C.F.R. § 4.55(e) is not directly applicable in this case because, by its' terms it is limited to circumstance in which each muscle group injured is compensable in degree.  However, here, as stated, any such impairment of muscle groups 7 and 9 (not due to actual direct injury) are no more than slight and, under both DCs 5307 and 5309 would not warrant a compensable rating for impairment of either muscle group. 

Nevertheless, the Board again notes that the Veteran's disabilities are rated analogous under a built-up Diagnostic Code, i.e., 5399.  The strict application of criteria in an analogous Diagnostic Code is not generally appropriate because analogous ratings under 38 C.F.R. § 4.20 requires only "closely analogous"-and not identical-functional impairment, anatomic localization, and symptoms between an unlisted and a listed disability.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  

In this case, using the same principle of combined ratings for muscle injuries as stated in 38 C.F.R. § 4.55(e), if the Board were to elevate the impairment to either muscle group 7 or muscle group 9, this would more nearly approximated moderate impairment.  Under both DC 5307 and 5309, moderate impairment of either the dominant or nondominant upper extremity would warrant no more than a 10 percent disability evaluation.  

The Board has considered the Veteran's statements and testimony that in recent years he has had an increased in pain in both upper extremities as well as the contention that he has fatigue induced pain, as being symptomatic of muscle injury.  This is in contrast to earlier statements that he had pain but no disabling effects of his injuries.  More recently, his development of multiple concurrent and nonservice-connected disabilities of each upper extremity of postservice origin, i.e., right trigger thumb, arthritis of both thumbs, and bilateral CTS, account for the majority of his complaints of increased symptomatology.  However, since they do not account for all of his more recently related complaints, particularly of pain, the Board finds that with the favorable resolution of doubt, the presence of the widely scattered retained metallic foreign bodies in the fascia adjacent to, albeit not within the muscle tissues of muscle groups 7 and 9, more closely approximate moderate impairment of muscle groups 7 and 9.  

Accordingly, throughout the course of this appeal, a rating of no more than 10 percent is warranted for residuals of birdshot wounds of the right forearm and hand with retained foreign bodies and for residuals of birdshot wounds of the left forearm and hand with retained foreign bodies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  



ORDER

A rating of 10 percent, but not higher, for residuals of birdshot wounds of the right forearm and hand with retained foreign bodies is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating of 10 percent, but not higher, for residuals of birdshot wounds of the left forearm and hand with retained foreign bodies is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


